FERGUSON, Judge.
Because the jury, in an action arising out of an automobile collision, made a special finding that plaintiff suffered neither permanent injury nor significant and permanent scarring or disfigurement, and the plaintiff did not allege or present evidence of loss of an important bodily function, the threshold requirements of Section 627.-737(2), Florida Statutes (1981) have not been satisfied, and the $20,000 damage award cannot stand.
Reversed and remanded with instructions to enter judgment for appellants.